DETAILED ACTION
	This office action is in response to the amendment filed on August 3, 2022.  In accordance with this amendment, claims 1, 2, 8, and 11 have been amended, while claim 10 has been formally canceled.  
Claims 1-9, 11, and 12 remain pending and are now in condition for allowance (claim 1 being the sole independent claim).  Non-elected claims 13-14 (without traverse on March 29, 2022) are formally canceled herein by Examiner’s Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-14, directed to a Group non-elected without traverse (see election filed March 29, 2022).  Accordingly, claims 13-14 have been canceled in the attached Examiner’s Amendment to Record.
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 13-14 are formally canceled herein), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Non-elected claims 13-14 (without traverse in the election dated March 29, 2022) must be formally canceled to pass this application to issuance.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 13 (Canceled).
Claim 14 (Canceled). 









Allowable Subject Matter
Claims 1-9, 11, and 12 are allowed.  Claim 1 is the sole independent claim, as has been amended into condition for allowance on August 3, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Forrest US ‘378; Han CN ‘537) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 1 on August 3, 2022.  In particular, and although any one structural feature of claim 1 may be found in the prior art of record, there is no clear motivation and reasonable suggestion from the prior art to combine such structures into one combination, as a whole and as arranged.  The Examiner must consider the context of the claims in view of the original specification and drawings, most notably Figs. 1 and 2.  For these reasons, the Examiner is unable to present a prima facie case of obviousness to independent claim 1 under the requirements of 35 U.S.C. 103.  Claims 2-9, 11, and 12 are also allowed at least based on their dependency from claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-10), filed August 3, 2022, with respect to the claim amendments to independent claim 1 and the prior art (Forrest US ‘378; Han CN ‘537) have been fully considered and are persuasive.  Based on the narrowing amendments to incorporate additional features into claim 1, all prior art rejections mailed on May 6, 2022 have been withdrawn.  Claims 1-9, 11, and 12 now serve to create a patentable distinction over the closest prior art of record. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 31, 2022